Citation Nr: 1338171	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  05-18 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for headaches including as secondary to hypertension.

3.  Entitlement to higher initial ratings for bilateral pes planus, rated as 0 percent disabling from November 30, 2004, to August 3, 2007; as 10 percent disabling for the right foot from August 4, 2007, to November 20, 2008, and 10 percent disabling for the left foot from August 4, 2007, to November 20, 2008; and as 10 percent disabling for both the right and left feet since November 21, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to April 1958. 

This matter comes before the Board of Veterans' Appeals (Board) from November 2004 and February 2006 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2009, the Veteran and a friend testified before the undersigned at a hearing that was held at the RO.  A transcript of the hearing is associated with the claims file. 

In June 2009 and again in November 2011, the Board remanded the above issues for additional development.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

A review of the record on appeal reveals that on or about January 2008 Veteran applied for vocational rehabilitation service from VA.  However, copies of these records do not appear in the claims file.  Therefore, a remand is required to obtain them.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).  

The record shows that the Veteran receives ongoing medical treatment through VA's Central Texas Health Care System.  However, his post-August 2012 treatment records are not found in the claims file.  Therefore, while the appeal is in remand status these contemporaneous treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(b); Bell, supra.

Given the above development, the Board finds that while the appeal is in remand status the Veteran should also be provided with another VA examination to ascertain the current severity of his bilateral pes planus.  See 38 U.S.C.A. § 5103A(d); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Physically or electronically associate with the record the Veteran's VA vocational rehabilitation file.  All actions to obtain the requested records should be documented fully in the claims file. 

2.  Physically or electronically associate with the record the Veteran's post-August 2012 treatment records from the Central Texas Health Care System.  All actions to obtain the requested records should be documented fully in the claims file.

3.  Provide the Veteran with a foot examination.  The claims file should be provided to the examiner in connection with the examination.  The examiner shall conduct all indicated tests and studies and all clinical findings should be reported in detail.  The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his bilateral pes planus.  

In providing the above information, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptoms of his disability.  

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.  

4.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

